Citation Nr: 1133071	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder, vascular disabilities, and hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from April 1969 to December 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  In a May 2010 decision, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

In the May 2010 decision, the Board also remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  In a May 2011 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  That rating decision has rendered these claims moot and there remains no question of fact or law for appellate consideration.  See 38 C.F.R. § 20.101 (2010) (providing that the Board has jurisdiction over all questions of law and fact necessary to a VA decision).  Accordingly, these issues are not considered herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to provide notice to the Veteran and to obtain addendum opinions.

First, remand is required to provide the Veteran additional notice.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

Service connection on a secondary basis is based on evidence that a service-connected disability caused or aggravated a non-service-connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In such a claim that is filed on or after October 10, 2006, VA may not concede that a nonservice-connected disability was aggravated by a service-connected disability "unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury."  38 C.F.R. § 3.310(b) (2010).  The Veteran is responsible for establishing a baseline level of disability in aggravation claims, and where "no baseline can be established, no aggravation can be demonstrated."  Claims Based on Aggravation of a Nonservice-Connected Disability, 71 Fed. Reg. 52,744, 52,745 (Sept. 7, 1996).  

Here, the Veteran has claimed service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), vascular disabilities, and hypertension.  In an April 2009 examination, a VA examiner found that sleep apnea was not the result of the Veteran's service-connected hypertension or arteriosclerotic heart disease.  In a June 2010 medical opinion, a VA examiner concluded that the Veteran's heart disease, vascular disabilities, and hypertension did not aggravate the sleep apnea.  The examiner also provided an opinion that it was as least as likely as not that the sleep apnea was aggravated by the Veteran's service-connected PTSD, but that it was not possible to assess the degree to which the PTSD aggravated the sleep apnea without resorting to speculation.  The RO thus denied the claim in a May 2011 supplemental statement of the case (SSOC), relying on the language of 38 C.F.R. § 3.310(b) and the addendum opinion, and finding that no baseline severity for the sleep apnea had been established.  But VA has not yet provided notice to the Veteran regarding his obligation to provide evidence of a baseline severity of his sleep apnea in order to establish entitlement to service connection.  Although the RO used the language of 38 C.F.R. § 3.310 in the May 2011 SSOC, VA did not provide notice to the Veteran of those provisions or his obligation prior to the most recent adjudication of the claim.  VA has thus not yet complied with its duty to assist under the VCAA.  Accordingly, the Veteran must be provided such notice.  

Second, remand is required to obtain an addendum medical opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where an examination report includes an opinion without any supporting analysis, that conclusion "is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Additionally, a medical opinion must generally address the appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.

In this case, although there is an opinion as to whether the Veteran's sleep apnea was aggravated by the service-connected PTSD, there is no opinion as to whether sleep apnea was caused by the service-connected PTSD.  Additionally, although the examiner determined that it was not possible to assess the degree to which the PTSD aggravated the sleep apnea without resorting to speculation for this conclusion, the examiner provided no rationale for this conclusion.  Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge. Jones v. Shinseki, 23 Vet. App. 382 (2010). Accordingly, remand is required to obtain addendum opinions.  

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice to the Veteran.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(a), (e) (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice shall include notice of the provisions of 38 C.F.R. § 3.310 (2010), including the Veteran's obligations thereunder.

2.  Obtain any outstanding, relevant VA treatment records.  Ask the Veteran about the existence of any relevant non-VA treatment records and request any reported records.  

3.  Thereafter, forward the Veteran's claims folder to the examiner who provided the June 2010 VA opinion (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner should be provided the rating criteria for sleep apnea for guidance.  An explanation should be provided for any opinion expressed.  

The examiner is requested to review the claims folder in order to render an opinion as to whether it is more or less likely than not that the Veteran's sleep apnea was caused by his service-connected PTSD.  

With respect to the previously rendered opinion that the Veteran's PTSD aggravated his sleep apnea, the examiner is again requested to identify the baseline level of severity of the sleep apnea prior to its aggravation by PTSD.  The examiner is also requested to identify the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  If an opinion cannot be provided without resort to speculation, the examiner should explain why an opinion cannot be provided.  The examiner should indicate whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


